PEE CURIAM.
This is a motion to dismiss an appeal taken from an order enjoining defendants pendente lite in a suit for infringing letters patent. The ground of the application is that the patent in suit expired by limitation, October 9,1900. Precisely the same point was raised in the circuit court of appeals for the First circuit. Gamewell Fire-Alarm Tel. Co. v. Municipal Signal Co., 9 C. C. A. 450, 61 Fed. 208. That court held that, in view of the expiration of the patent, the interlocutory injunction appealed from terminated, and that there was therefore “nothing remaining for a judgment of *553this court to act upon. In this condition of the cause the court will no further consider whether the injunction was or was not properly granted, but will dismiss the appeal.” in (his expression of opinion we entirely concur. The motion is granted.